DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 1-22 are pending and presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11251453.
Both the instant claims and ‘453 require water, a catalyst, an ionomer, and an insoluble compound of alcohol and C5-C10 carboxylic acids. While ‘453 also requires 1-20% of a composition, under the one-way test it can be utilized to anticipate the instant claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 12, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “vehicle” lacks antecedent basis in the claims from which they depend. Vehicle is being construed as the liquid portion.
As to claim 7, 1-propanol is not water-insoluble so it is unclear if this should be claimed therein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-10, 15-17, 19-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 20140261981 to Houghtaling (cited by applicants).
Regarding claims 1 and 6, Houghtaling discloses a composition for forming a fuel cell electrode (Houghtaling at “Abstract”) comprising:
a) Water (Id.);
b) A water-insoluble component comprising an alcohol (isopropyl alcohol, methanol, pentanediol, etc. [0027]);
c) A catalyst ([0026]); and
d) An ionomer (Id.).
As to claims 2-4, the catalyst (Pd, Ru, etc., and alloys thereof) can be on a carbon substrate ([0025]).
Turning to claim 5, the catalyst is present at less than 90% ([0027]).
With respect to claims 8-10, heptanoic acid can be utilized ([0029]).
Concerning claims 15 and 16, the ionomer is NAFION and it is present at 10-50% ([0037]).
As to claims 17, 19 and 20, tert-butyl alcohol can be part of the solvent ([0027]).
Regarding claim 22, an emulsion exists ([0015]).

Claims 1-7, 11, 12, 15, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 20050067345 to Prugh (cited by applicants).
Regarding claims 1-4, Prugh discloses an aqueous composition for use in a fuel cell (Prugh at [0002]) comprising:
a) Water (in minor amounts, Prugh at [0045]);
b) A water-insoluble 1-hexaol (Prugh at [0046]);
c) A catalyst (Pt/Ru/C, Prugh at [0076}0; and
d) An ionomer (NAFION, Id.).
As to claim 5, the catalyst is present at 7.5% ([0076]).
Concerning claims 6 and 7, 1-hexanol can be utilized (Prugh at [0046], 1-pentanol can also be utilized, Id.). 
With respect to claims 11 and 12, 8% hexanol can be utilized (Prugh at “Example 2”).
Turning to claims 15 and 16, NAFION is present at 3% (Prugh at “Example 2”).
As to claims 17, 19 and 20, tert-butyl alcohol can be utilized ([0046]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Houghtaling as applied to claim 1 above.
As to claims 11, 12 and 18, the alcohol is present at 10-50% of the total mass (Houghtalign at [0027]) which overlaps that range instantly claimed such that a prima facie case of obviousness exists (See MPEP 2144.05).
Turning to claims 13 and 14, water can be part of the solvent and as the solvent is present at 10-50% it can fall within the instantly claimed range.

Claims 1-7 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over “Poly(arlyene ether sulfone) based semi-interpenetrating polymer network membranes containing cross-linked poly(vinyl phosphonicacid) chains for fuel cell applications at high temperature and low
humidity conditions” to Kim (cited and provided by applicants) in view of “Fabrication of catalyst coated membrane with screen printing method ina proton exchange membrane fuel cell” to Wang (cited and provided by applicants).
Regarding claims 1-7, Kim discloses an aqueous composition for fuel cells (Kim at “Abstract”) comprising:
a) Water (Kim at 541 L col);
c) A catalyst (50% Pt/C, Id.); and
d) An ionomer (perfluorosulfonic acid based ionomer, EW750, Id.).
However, Kim does not expressly state a water-insoluble component comrpsing a water-insoluble alcohol.
Wang, also in a method of forming an electrode discloses that a preferred evaporation rate of 0.01-0.08 can be accomplished via addition of n-hexanol (Wang at “Table 1” and 4652 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the compositionof Kim in view of the addition of hexanol of Wang. The teaching or suggested motivation in dong so being to reduce swelling (Wang at 4651 L col) and faster drying time (Wang at 4652 L col).
Regarding claims 11-14, 16 and 20, the cyclohexane of Wang is 2/3 of the amount of EG added (Wang at 4652 R col) and it is added at 4.39g EG and 6.56g hexanol per g of catalyst/support. Kim adds 0.4 mg/cc of catalyst/support, 0.35 mg/cc for the ionomer, which means the 0.351 mg/cc of EG and .624 mg/cc of hexanol, and water is added at 1 mg/cc per 4mg/cc of dipropylene which would mean water is added at 1.4048g/cc, yielding a total amount of 3.1298 g/cc so water is added at ~45%, hexanol at ~19.94%, catalyst at ~13%, DEG at ~11%, and ionomer at ~11%.
As to claims 17-21, dipropylene glycol can be utilized (Kim at 541 L col).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang as applied to claim 1 above, and in further view of Houghtaling.
Regarding claims 8-10, Kim nor Wang expressly state addition of a water-insoluble compound.
Houghtaling as stated above in a composition for fuel cells discloses addition of C5-C10 carboxylic acids such as heptanoic acid (Houghtaling at [0029]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to utilize the heptanoic acid of Houghtaling in view the composition of Kim and Wang. The teaching or suggested motivation in doing so is acting as a dispersant aid (id.).

Claims 1-7 and 11-22 are rejected under 35 U.S.C. 103 as being obvious over US Patent No. 6844286 to Kohler (cited by applicants) in view of US PG Pub No. 20160233532 to Freese et al. (hereinafter, “Freese at __”).
Regarding claims 1-4, 6, 7, 11 and 12, Kohler discloses an aqueous mixture composition for a fuel cell (Kohler at 1:7) comprising:
a) water (Kohler at 6:7-22);
c) A catalyst (carbon black supported Pt or PtRu, Kohler at 6:1-5); and
d) An ionomer (Kohler at 6:7-22).
However, Kohler does not expressly state usage of a water-insoluble alcohol.
Freese in a ionomer solution discloses usage of <3% hexanol (Freese at [0021]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to add the water-insoluble alcohol (hexanol) of Freese to the composition of Kohler. The teaching or suggested motivation in doing so being improved film stability for the membrane when coated (Freese at [0025]).
As to claim 5, the catalyst is added at 40% of 13% which is 5.2% (Kohler at “Example 1”).
With respect to claims 13 and 14, water is added at 35% (Kohler at “Example 1”).
Concerning claim 15 and 16, nafion is added at 11.4% of 50% which is 5.7% (Id.).
Turning to claims 17-21, a water-soluble compound of glycol ether of DPG or PGME can be utilized (Freese at [0010]) at less than 10%.
Regarding claim 22, an emulsion is formed (Freese at [0021]).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Freese as applied to claim 1 above, and in further view of Houghtaling.
Regarding claims 8-10, Kohler nor Freese expressly state addition of a water-insoluble compound.
Houghtaling as stated above in a composition for fuel cells discloses addition of C5-C10 carboyxlic acids such as heptanoic acid (Houghtaling at [0029]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to utilize the heptanoic acid of Houghtaling in view the composition of Kohler and Freese. The teaching or suggested motivation in doing so is acting as a dispersant aid (id.).

Citation of Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 7754369 do Starz et al., discloses a catalytic ink comprising water with a small amount of water-soluble alcohol (not insoluble), a catalyst, and a membrane.

Conclusion
Claims 1-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759